: UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

l

 

 

 

ll

 

 

20

 

 

AL

Steve Vic Parker CLERK OF COURT
590690 Estelle Unit P.O. BOX 61010
264 FM 980 HOUSTON, TEXAS 77208
Hunstville, TX US 77320 Uniteg Stat http://www.txs.uscourts.gov
Cuthern District Tae
iM Xae

Davi
avid J, Bradley, Clerk of Court

 

Date: Friday, March 1, 2019
Case Number: 4:15-cv-01067
Document Number: 29 (4 pages)
Notice Number: 20190301-42
Notice: The attached order has been entered.

 
Witenes
- ES Boys

We rs
TO REG, Mayr,

GY OF gp

an pues
. DF =~
Suites ING aie
4) OF FO Sat des

ES.Mugn

ron Oran a) RUT TEL Za ate : rs
VARS 2 hee 3d Pe :

mo) a aye ane

Bie
eae = :
Fa ed - CLOW KOE FOU L902)
ganod AaNLIdKaOWISOd SN fre Sh RAE AO LOU NN
EOD RONEN SEAS GEN
a ZNVALS GEL
5 SLUINM

 

 

 
